Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group II claims 8-20 (and newly added claims 21-27) in the reply filed on 04/11/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Also, claims 8-20 are cancelled by the applicant in the official response, see Remarks filed on 04/11/21.
3.	Claims 8-27 are pending in the application. Claims 1-7 are cancelled.
Allowable Subject Matter
4.	Claims 8-27 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
6.	Regarding claim 8, the prior art of record Yamada et al. (US 2015/0276811) teaches
An interface device adapted for supporting an object used for testing semiconductor wafer [Figures 3-6, an interface device adapted for supporting an object used for testing semiconductor wafer is taught, see Abstract], comprising: a carrier plate having a longitudinal axis [Figures 3-6, a carrier plate 29 is shown]; and a first check member and a second check member positioned on the carrier plate and located on two sides of the longitudinal axis [Figures 3-6, a first and a second check members 34 is shown]; wherein the first check member comprises a first positioning pin connected to the carrier plate and having a first width [Figures 3-6, a first positioning pin 34 connected to the carrier plate 29 is shown]; wherein the second check member Figures 3-6, a second check member 34 connected to the carrier plate is shown, comprising a second positioning pin 34].
	The prior art of record Nagashima (US 2018/0252765) teaches the limitation of two detection sensors on the carrier plate [Figures 2-3, camera 54 acts as two detection sensors]; a first check member and a second check member [Figures 2-3, a first and a second check member 40 is shown].
The prior art of record take alone or in combination fails to teach or suggest the limitation of “two detection sensors positioned on the carrier plate and located on two sides of the longitudinal axis, wherein each detection sensor comprises a housing having a predetermined height relative to the carrier plate; and a first protrusion connected to the carrier plate and having a first height relative to the carrier plate, wherein the first height is greater than the predetermined height” in combination with other limitations of the claim.
7.	Claims 9-16 are also allowed as they further limit claim 8.

8.	Regarding claim 17, the prior art of record Yamada et al. (US 2015/0276811) teaches A test system [Figures 3-6, A test system is shown], comprising: an interface device comprising: a carrier plate having a longitudinal axis [Figures 3-6, a carrier plate 29 is shown]; and a first check member and a second check member positioned on the carrier plate and located on two sides of the longitudinal axis [Figures 3-6, a first and a second check members 34 is shown]; 10wherein the first check member comprises a first positioning pin connected to the carrier plate and having a first width [Figures 3-6, a first positioning pin 34 connected to the carrier plate 29 is shown]; wherein the second check member comprises a second positioning pin connected to Figures 3-6, a second check member 34 connected to the carrier plate is shown, comprising a second positioning pin 34]; and a probe card positioned on the interface device [Figures 3-6, a probe card 20 is shown] and comprising: a support frame with a front surface that abuts the two detection sensors [Figures 3-6, a support frame 30 is shown]; a plurality of signal pins located above the front surface of the support frame [Figures 3-6, signal pins 25 is shown].
The prior art of record Nagashima (US 2018/0252765) teaches the limitation of two detection sensors positioned on the carrier plate [Figures 2-3, camera 54 acts as two detection sensors]; a first check member and a second check member [Figures 2-3, a first and a second check member 40 is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “two detection sensors positioned on the carrier plate and located on two sides of the longitudinal axis, wherein each detection sensor comprises a housing having a predetermined height relative to the carrier plate; and a first protrusion connected to the carrier plate and having a first height relative to the carrier plate, wherein the first height is greater than the predetermined height; and a first positioning hole and a second positioning hole aligned with the first positioning pin and the second positioning pin, respectively” in combination with other limitations of the claim.
9.	Claims 18-20 are also allowed as they further limit claim 17.

10.	Regarding claim 21, the prior art of record Yamada et al. (US 2015/0276811) teaches A test system [Figures 3-6, A test system is shown], comprising: an interface device comprising: a carrier plate having a longitudinal axis [Figures 3-6, a carrier plate 29 is shown]; and a first Figures 3-6, a first and a second check members 34 is shown]; wherein the first check member comprises a first positioning pin connected to the carrier plate [Figures 3-6, a first positioning pin 34 connected to the carrier plate 29 is shown]; wherein the second check member comprises a second positioning pin connected to the carrier plate, and a second protrusion connected to the carrier plate and having a second height relative to the carrier plate, wherein the second height is greater than the predetermined height [Figures 3-6, a second check member 34 connected to the carrier plate is shown, comprising a second positioning pin 34]; and a probe card positioned on the interface device [Figures 3-6, a probe card 20 is shown] and comprising: a support frame with a front surface that abuts the two detection sensors [Figures 3-6, a support frame 30 is shown]; a plurality of signal pins located above the front surface of the support frame [Figures 3-6, signal pins 25 is shown].
The prior art of record Nagashima (US 2018/0252765) teaches the limitation of two detection sensors on the carrier plate [Figures 2-3, camera 54 acts as two detection sensors]; a first check member and a second check member [Figures 2-3, a first and a second check member 40 is shown].
The prior art of record taken alone or in combination fails to teach or suggest the limitation of “two detection sensors positioned on the carrier plate and located on two sides of the longitudinal axis, wherein each detection sensor comprises a housing having a predetermined height relative to the carrier plate; and a first protrusion connected to the carrier plate and having a first height relative to the carrier plate, wherein the first height is greater than the predetermined height; and 12a first positioning hole and a second positioning hole aligned with the 
11.	Claims 22-27 are also allowed as they further limit claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766.  The examiner can normally be reached on M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEEL D SHAH/Primary Examiner, Art Unit 2868